     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JOSHUA MURPHY,                                  No. 2:19-cv-02546 KJM GGH P
12                        Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14       THE ATTORNEY GENERAL OF
         CALIFORNIA, 1
15
                          Respondent.
16

17           Petitioner, a former state prisoner, is proceeding in pro se with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion to

19   stay proceedings. ECF No. 16. Respondent opposes the motion. ECF No. 17. After review of the

20   filings, the undersigned will recommend the motion to stay be denied and the petition be

21   dismissed for failure to exhaust state remedies.

22   Exhaustion

23           Review, again, of petitioner’s briefs and petitions filed in his state court proceedings, does

24   not reveal that petitioner’s remaining three claims in the federal petition were properly presented

25   to the California Supreme Court. As respondent argues, and the court agrees, neither petitioner’s

26   counsel authored brief on direct review (ECF No. 13-6), nor petitioner’s own supplemental

27
     1
       The court grants respondent's request to substitute the Attorney General of California, as
28   respondent in this matter.
                                                        1
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 2 of 8

 1   briefing on direct review before the state supreme court (ECF No. 13-11), reveal additional
 2   information not already reviewed by this court. Briefs before the Superior Court or appellate
 3   courts, on direct review or in state habeas petitions, do not count for exhaustion purposes. Claims
 4   raised in this federal petition must have been adequately presented to the California Supreme
 5   Court.
 6            To summarize, petitioner has three remaining claims in this federal petition: 2
 7               1. “Factually innocent of Cal PC 30600(a) and is applied in an unconstitutional way”;
 8               2. “Factual[ly] innocent of 311.11(a)”; and
 9               3. “IAC in lower court and on appeal[.]” 3
10            Petitioner’s state counsel’s brief on direct review raises none of the issue in this federal
11   petition. Review of the supplemental briefing filed by petitioner pro se in the California Supreme
12   Court on direct review (ECF No. 13-11) contains no discussion of claims raised in this federal
13   petition which would have permitted the state supreme court to review such claims on the merits.
14   Rather, the supplementary briefing, insofar as it is pertinent to the issues in this federal petition,
15   lists bullet points without any discussion which could be considered as a meaningful briefing on
16   the merits, or are contained in tag lines within the minimal setting forth of issues. The United
17   States Supreme Court in Castille v. Peoples, 489 U.S. 346 (1989), directs that such claims are
18   therefore unexhausted.
19            Claim 2, for example, alleging a factual innocence of the child pornography charges is
20   referenced within a meandering, difficult to understand discussion of ineffective assistance of
21   counsel. ECF No. 13-11 at 9. The total discussion of actual innocence is a one sentence
22   conclusion: “The forensics of Defendants computer exonerates him of any knowledge of the
23
     2
       Claim 4 has been previously dismissed. See ECF Nos. 4, 8.
24   3
       In support for Claim 3, petitioner states the following: “The attorneys should have raised the
     issues defendant listed for them to but didn’t and because of that the courts didn’t act. The one
25   issue regarding search warrant the appeals attorney did raise but didn’t address is that the search
26   warrants were based on the imagination of other crimes with no evidence they were committed.
     The reason for a search warrant was to look for “how to manuals” which would lead to illegal
27   weapons cashes. Trial coun[s]el should have filed a murgia motion, but refused[.]” ECF No. 1 at
     6. The undersigned assumes the reference to a “murgia motion” in the petition is to Murgia v.
28   Mun. Court, 15 Cal. 3d 286 (1975).
                                                          2
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 3 of 8

 1   images.” Id. The next sentence raises a Brady issue that this exculpatory information was
 2   withheld by the district attorney (not an actual innocence issue), and the sentence thereafter
 3   blames his attorneys “refus[al] to get this information,” as well as that the defense investigator
 4   was given the run-around. Id. It cannot be reasonably said that Claim 2 was presented to the
 5   California Supreme Court in any meaningful fashion, i.e., a fair presentation, O’Sullivan v.
 6   Boerchel, 526 U.S. 838, 844-846 (1999); Castille, supra, 489 U.S. 346; Rose v. Lundy, 455 U.S.
 7   509 (1982); Picard v. Connor, 404 U.S. 270, 275 (1971), which would have allowed that court to
 8   review the claims.
 9          Claim 3 is similarly deficient, and even more so. There is not a reference to a “Murgia”
10   motion in the entirety of the supplemental briefing. Nor, in the scattered comments about poor
11   counsel throughout the briefing, does petitioner ever raise the search warrant ineffectiveness issue
12   he pleads in this federal petition. Accordingly, Claim 3 is not exhausted.
13          Claim 1 (factual innocence of the magazine charge) is a closer call, but upon examination
14   of its short discussion on ECF No. 13-11 at 9, the undersigned cannot find that these rambling
15   few sentences raises the issue in a meaningful and fair manner. Even if this were not the case, the
16   fact that the Claims 2 and 3 are clearly not exhausted, renders the claims in the petition, at best, to
17   constitute a mixed petition.
18          The undersigned finds again, that all issues in the petition are not exhausted, or in the
19   alternative, a mixed petition exists.
20   The Court’s Previous Order Regarding Exhaustion and a Stay
21          As set forth in the Court’s June 10, 2020 order, the petition in this case involves state
22   criminal proceedings in which petitioner initially pled guilty, was given probation which he
23   violated, and subsequently was sentenced to prison which had been served prior to the filing of
24   this federal petition. ECF No. 15. In addition to the somewhat involved “in custody” analysis, the
25   undersigned previously found that the issues in this petition were not exhausted. Id. However, due
26   to the proliferation of state court proceedings, the undersigned gave petitioner an opportunity to
27   demonstrate exhaustion, and in the event he could not, petitioner was given an opportunity to file
28   a motion to stay pursuant to the explained standards in the order which included a showing of the
                                                         3
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 4 of 8

 1   potential of the merits of petitioner’s claims. 4 Id. In response, petitioner did not attempt to
 2   identify for the court any place he believed exhaustion had been demonstrated, and as seen from
 3   the discussion below, petitioner did not attempt to demonstrate why any of his claims had
 4   potential merit.
 5   Motion to Stay
 6          Legal Standards
 7          A district court may properly stay a habeas petition and hold it in abeyance pursuant to
 8   Rhines v. Weber, 544 U.S. 269 (2005). See King v. Ryan, 564 F.3d 1133, 1135 (9th Cir. 2009).
 9   “[A] district court has the discretion to stay and hold in abeyance fully unexhausted petitioners
10   under the circumstances set forth in Rhines.” Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016)
11   (citing Rhines, 544 U.S. 269). Under Rhines, a district court may stay a mixed petition to allow a
12   petitioner to present an unexhausted claim to the state courts. Rhines, 544 U.S. at 277. Assuming
13   the petition itself has been timely filed, such a stay “eliminates entirely any limitations issue with
14   regard to the originally unexhausted claims, as the claims remain pending in federal court[.]”
15   King, 564 F.3d at 1140. A petitioner qualifies for a stay under Rhines so long as (1) good cause is
16   shown for a failure to have first exhausted the claims in state court; (2) the claim or claims at
17   issue potentially have merit; and (3) there has been no indication that petitioner has been
18   intentionally dilatory in pursuing the litigation. Rhines, 544 U.S. at 277-78. What constitutes
19   good cause has not been precisely defined except to indicate at the outer end that petitioner must
20   not have engaged in purposeful dilatory tactics, Rhines, 544 U.S. at 277- 78, and that
21   “extraordinary circumstances” need not be found. Jackson v. Roe, 425 F.3d 654, 661-662 (9th
22   Cir. 2005); see also Rhines, 544 U.S. at 279 (Stevens, J., concurring) (the “good cause”
23
     4
       Specifically, the court provided petitioner the following instructions: “Pursuant to Rhines,
24   petitioner will be granted an opportunity to file a motion for stay and abeyance in which he sets
     forth good cause for failure to exhaust his claims prior to filing his current federal habeas petition;
25   that [h]is unexhausted claims are meritorious; and that he has not been dilatory in proceeding
26   on his claims. If petitioner believes all his claims have been fully exhausted, and a stay is not
     appropriate, petitioner shall direct the court to the record, with specific page references, where
27   issues 1-3 were fully presented before the California Supreme Court.” ECF No. 15 at 9
     (emphasis added). Petitioner was also directed in the order’s conclusion that if he were to file a
28   motion for stay, he was to satisfy the Rhines requirements. Id.
                                                          4
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 5 of 8

 1   requirement should not be read “to impose the sort of strict and inflexible requirement that would
 2   trap the unwary pro se prisoner”) (internal citation omitted); id. (Souter, J., concurring) (pro se
 3   habeas petitioners do not come well trained to address tricky exhaustion determinations). “But as
 4   the Jackson court recognized, we must interpret whether a petitioner has ‘good cause’ for a failure
 5   to exhaust in light of the Supreme Court’s instruction in Rhines that the district court should only
 6   stay mixed petitions in ‘limited circumstances.’ We also must be mindful that AEDPA aims to
 7   encourage the finality of sentences and to encourage petitioners to exhaust their claims in state
 8   court before filing in federal court.” Wooten v. Kirkland, 540 F.3d 1019, 1023-24 (9th Cir. 2008)
 9   (quoting Jackson, 425 F.3d at 661) (internal citations omitted).
10          The Ninth Circuit has stated that “a reasonable excuse, supported by evidence to justify a
11   petitioner’s failure to exhaust,” will demonstrate good cause under Rhines. Blake v. Baker, 745
12   F.3d 977, 982 (9th Cir. 2014). In Blake, the Ninth Circuit held that ineffective assistance of
13   counsel (“IAC”) by post-conviction counsel can be good cause for a Rhines stay, however, bare
14   allegations of state post-conviction IAC do not suffice. Id. at 983. The Blake court concluded that
15   petitioner satisfied the good cause standard where he argued that his postconviction counsel
16   “failed to conduct any independent investigation or retain experts in order to discover the facts
17   underlying his trial-counsel IAC claim; namely, evidence that Blake was subjected to outrageous
18   and severe sexual, physical and emotional abuse as a child, and suffered from organic brain
19   damage and psychological disorders.” 745 F.3d at 982 (internal quotation marks omitted). The
20   petitioner supported this argument with extensive evidence, including psychological evaluation
21   reports, a declaration by the private investigator who worked briefly for his post-conviction
22   attorney, and thirteen declarations from petitioner’s family and friends describing his “abhorrent”
23   childhood conditions. Id. at 982-83. The Blake court concluded that the petitioner had met the
24   Coleman/Martinez standard to show good cause under Rhines. Id. at 983-84 & n.7.
25          Discussion
26          In his motion to stay, petitioner argues he meets the requirements necessary for a Rhines
27   stay, arguing the following:
28   ////
                                                        5
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 6 of 8

 1                  The fi[r]st 3 issues were raised in the supplemental briefs from the
                    probation revocations in the court of appeal, and petitioned for
 2                  review along with the Appellate Attorney’s petition for review.
                    S255531 was submitted by Defendant May 1st 2019 and Denied June
 3                  12th 2019 by the California Supreme Court on the issues with
                    probation revocation, S255314 was filed on April 19th 2019 from
 4                  first direct appeal by Elizabeth Campbel ESQ. and denied May 22nd
                    by the California Supreme Court. Petitioner thought this satisfied the
 5                  requirement for exhaustion of state remedies. Petitioner firmly
                    believes the underlying issues have merit, and acknowledge this has
 6                  been challenging to rehash and articulate because of compounding
                    grievances though the entire process. […] The Court indicated it was
 7                  looking for a detailed substantive briefing of the issues which will be
                    provided and served on the parties in the event of a Motion to Lift
 8                  Stay.
 9   ECF No. 16 at 1 (emphasis added).

10          Petitioner’s belief his claims were presented before the state supreme court, and therefore

11   exhausted, are not sufficient grounds to find good cause under Rhines, even when represented by

12   appellate counsel.

13                  To accept that a petitioner's ‘impression’ that a claim had been
                    included in an appellate brief constitutes ‘good cause’ would render
14                  stay-and-obey orders routine. Indeed, if the court was willing to stay
                    mixed petitions based on a petitioner's lack of knowledge that a claim
15                  was not exhausted, virtually every habeas petitioner, at least those
                    represented by counsel, could argue that he thought his counsel had
16                  raised an unexhausted claim and secure a stay. Such a scheme would
                    run afoul of Rhines and its instruction that district courts should only
17                  stay mixed petitions in ‘limited circumstances.’
18   Wooten v. Kirkland, 540 F.3d 1019, 1024 (9th Cir. 2008) (citation omitted).

19          Respondent correctly cited Dixon v. Baker, 847 F.3d 714, 721 (9th Cir. 2017), for the

20   proposition that: “A petitioner who is without counsel in state postconviction proceedings cannot

21   be expected to understand the technical requirements of exhaustion and should not be denied the

22   opportunity to exhaust a potentially meritorious claim simply because he lacked counsel.”

23   (emphasis added). Respondent argued, with some validity, that this carte blanche “good cause”

24   finding for a pro se petitioner was antithetical to previous U.S. Supreme Court and Ninth Circuit

25   decisions. However, the undersigned need not resolve any potential conflict in “good cause” case

26   authority because even under Dixon, the Rhines requirement that the claims to be exhausted have

27   “potential merit” in order to warrant a stay, remains in full effect.

28   ////
                                                         6
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 7 of 8

 1             Moreover, even after petitioner was expressly directed by the court in it’s June 10, 2020
 2   order that in order to meet the Rhines requirements, petitioner must show that his claim or claims
 3   at issue potentially had merit, petitioner’s response in his half-page motion for a Rhines stay that
 4   he would only later brief any potential merit for his claims, is not sufficient to meet this second
 5   Rhines requirement. ECF No. 16 at 1. The undersigned is not free to ignore the “potential merit”
 6   requirement of Rhines and Dixon, and a “to be announced” deferral is insufficient. Nowhere in
 7   the state supplementary brief discussed above, or in the petition itself, or in the Motion for Stay
 8   has the potentially meritoriousness of the claims been demonstrated. Accordingly, the Motion for
 9   Rhines stay should be denied.
10   Conclusion
11             Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
12   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
13   certificate of appealability may issue only “if the applicant has made a substantial showing of the
14   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
15   findings and recommendations, a substantial showing of the denial of a constitutional right has
16   not been made in this case.
17             Accordingly, IT IS HEREBY RECOMMENDED that:
18          1. Petitioner’s Motion to Stay (ECF No. 16) be denied;
19          2. Petitioner’s federal habeas petition (ECF No. 1) be dismissed without prejudice for failure
20             to exhaust state remedies; and
21          3. The District Court decline to issue a certificate of appealability.
22             These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24   after being served with these findings and recommendations, any party may file written
25   objections with the court and serve a copy on all parties. Such a document should be captioned
26   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
27   ////
28   ////
                                                           7
     Case 2:19-cv-02546-KJM-GGH Document 18 Filed 09/15/20 Page 8 of 8

 1   objections shall be filed and served within fourteen days after service of the objections. The
 2   parties are advised that failure to file objections within the specified time may waive the right to
 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4   Dated: September 14, 2020
                                                 /s/ Gregory G. Hollows
 5                                       UNITED STATES MAGISTRAGE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
